    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 1 of 27. PageID #: 510147




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION
OPIATE LITIGATION
                                                       MDL No. 2804
THIS DOCUMENT RELATES TO:                              Case No. 17-md-2804
                                                       Judge Dan Aaron Polster
All Cases


       PHARMACY DEFENDANTS’ MOTION FOR RECONSIDERATION
OF THE COURT’S MARCH 11 ORDER REGARDING ADDITIONAL BELLWETHERS
                  AND SUPPORTING MEMORANDUM

       Pursuant to Federal Rule of Civil Procedure 54(b), Pharmacy Defendants1 hereby move for

reconsideration of the Court’s March 11, 2021 Order announcing that five additional cases will be

set for “bellwether trials” against pharmacies only for the purpose of advancing a global settlement,

and that these cases must include certain Pharmacy Defendants, specifically “the four national

pharmacies that are in Track Three.” The Order was entered without any opportunity for written

submissions or argument, is based on clear errors of fact and law that undermine its stated purpose,

and, if not reconsidered, would constitute an abuse of discretion.




   1
     “Pharmacy Defendants” are CVS Pharmacy, Inc. and its subsidiaries (“CVS”), Rite Aid of
Maryland, Inc., d/b/a Mid-Atlantic Customer Support Center, Rite Aid of Ohio, Inc., and Rite Aid
Hdqtrs. Corp. (“Rite Aid”), Walgreens Boots Alliance, Inc., Walgreen Co., and Walgreen Eastern
Co. (“Walgreens”), and Walmart Inc. (“Walmart”).
      Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 2 of 27. PageID #: 510148




                                                   TABLE OF CONTENTS

                                                                                                                                     Page
TABLE OF AUTHORITIES ......................................................................................................... ii
STATEMENT OF ISSUES AND SUMMARY OF ARGUMENT .............................................. 1
BACKGROUND ........................................................................................................................... 3
STANDARD .................................................................................................................................. 7
ARGUMENT ................................................................................................................................. 8
I.      The Order Will Not Facilitate a Global Settlement and Ignores Less
        Burdensome Alternatives for Addressing Sources of Uncertainty ....................................... 9
II.     The Order Appears to Use the Court’s Case-Management Authority Improperly
        to Single Out Certain Pharmacy Defendants for Reasons Related to Settlement ............... 16
CONCLUSION ............................................................................................................................ 21




                                                                      i
      Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 3 of 27. PageID #: 510149




                                              TABLE OF AUTHORITIES

                                                                                                                             Page(s)
CASES
Brooks v. Great Atl. & Pac. Tea Co.,
   92 F.2d 794 (9th Cir. 1937) .....................................................................................................18
City of Cleveland v. Ameriquest Mortg. Sec., Inc.,
    621 F. Supp. 2d 513 (N.D. Ohio 2009) ....................................................................................14
Del Rio v. N. Blower Co.,
   574 F.2d 23 (1st Cir. 1978) ......................................................................................................18
Gevas v. Ghosh,
   566 F.3d 717 (7th Cir. 2009) ...................................................................................................18
In re Ashcroft,
    888 F.2d 546 (8th Cir. 1989) ...................................................................................................18
In re Chevron U.S.A., Inc.,
    109 F.3d 1016 (5th Cir. 1997) .................................................................................................13
In re Gen. Motors LLC Ignition Switch Litig.,
    Nos. 14-MD-2543 & 14-MC-2543, 2016 WL 1441804
    (S.D.N.Y. Apr. 12, 2016) ...................................................................................................11, 12
In re Nat’l Prescription Opiate Litig.,
    927 F.3d 919 (6th Cir. 2019) .........................................................................................2, 17, 19
In re NLO, Inc.,
    5 F.3d 154 (6th Cir. 1993) .......................................................................................................17
Jackson v. City of Cleveland,
   219 F. Supp. 3d 639 (N.D. Ohio 2016) ......................................................................................8
Kothe v. Smith,
   771 F.2d 667 (2d Cir. 1985).....................................................................................................18
Louisville/Jefferson Cnty. Metro Gov’t v. Hotels.com, L.P.,
   590 F.3d 381 (6th Cir. 2009) .....................................................................................................8
Michigan ex rel. Nessel v. Cardinal Health,
   No. 19-016896-NZ (Mich. Cir. Ct. Wayne Cnty. Nov. 17, 2020) ...........................................13
Newton v. A.C. & S., Inc.,
   918 F.2d 1121 (3d Cir. 1990)...................................................................................................17
Rodriguez v. Tenn. Laborers Health & Welfare Fund,
   89 F. App’x 949 (6th Cir. 2004) ................................................................................................7
Tejero v. Portfolio Recovery Assocs., L.L.C.,
   955 F.3d 453 (5th Cir. 2020) ...................................................................................................18
Tuscola Wind III, LLC v. Almer Charter Twp.,
   No. 17-cv-10497, 2018 WL 1250476 (E.D. Mich. Mar. 12, 2018) .........................................17


                                                                   ii
     Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 4 of 27. PageID #: 510150




                                              TABLE OF AUTHORITIES
                                                    (continued)
                                                                                                                            Page(s)
STATUTES
Ohio Rev. Code Ann. § 2307.71 ....................................................................................................14
OTHER AUTHORITIES
Eldon E. Fallon et al.,
   Bellwether Trials in Multidistrict Litigation, 82 Tul. L. Rev. 2323 (2008) .......................13, 14
Fed. Judicial Center & Judicial Panel on Multidistrict Litig.,
   Bellwether Trials in MDL Proceedings: A Guide for Transferee Judges (2019) ........11, 12, 14
Jan Hoffman,
    Drug Giants Close In on a $50 Billion Settlement of Opioid Cases,
    THE NEW YORK TIMES (Oct. 16, 2019) ....................................................................................13
Nate Raymond,
   McKesson says states seek $21 billion from drug distributors in opioid settlement,
   REUTERS (Nov. 3, 2020) ............................................................................................................5




                                                                  iii
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 5 of 27. PageID #: 510151




              STATEMENT OF ISSUES AND SUMMARY OF ARGUMENT

       The Court has directed the Plaintiffs’ Executive Committee (“PEC”) and the “Track 3”

Pharmacy Defendants to identify five additional bellwether cases to proceed to trial for the express

purpose of “advanc[ing] a global settlement.” ECF Doc. No. 3649 (“Order”) at 1. The Court’s

order marks a dramatic and unjustified departure from prior practice. Until recently, the Court has

incrementally selected bellwether and selective-remand cases representing samples from the range

of cases pending in this MDL. One of those—the Track 3 trial against Pharmacy Defendants—is

set for trial in October. In addition, Pharmacy Defendants are currently expected to go to trial in

nearly a dozen state and federal bellwethers over the next two years and are in discovery in many

others. This plethora of upcoming trials, across multiple jurisdictions and presenting claims arising

under the laws of an array of states, will provide Pharmacy Defendants with ample information

regarding the strengths and weaknesses of the cases against them.

       Despite all of this—and without briefing or a meaningful opportunity for input from

Pharmacy Defendants—the Court determined that five additional pharmacy bellwether cases will

be set for trial and that all five must include CVS, Rite Aid, Walgreens, and Walmart—the four

Pharmacy Defendants who already are approaching trial in Track 3, their first bellwether trial.

This Order is premised on clear errors that will defeat its stated purpose and unfairly single out

these four Pharmacy Defendants.

       The Court’s stated purpose in ordering these additional bellwethers was to “provide the

parties with the necessary data to advance a global settlement,” id., and the Court repeatedly

asserted that it saw no other alternative to this plan. But the four Pharmacy Defendants do not

need more trial-level proceedings—or, in the Court’s words, more trial-level “data.” Id. Many

trials involving Pharmacy Defendants already are scheduled in 2021 and 2022. The plan set forth




                                                 1
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 6 of 27. PageID #: 510152




in the Order—essentially, ordering five more repeats of Track 3, which itself has not yet gone to

trial—cannot reasonably be expected to provide new information that will bring the parties closer

to a global settlement. If the Court wishes to “advance a global settlement,” a range of more

effective (and less burdensome) alternatives are available. One such option would be certifying

interlocutory appeals. Appellate review of the Court’s decisions on critical legal issues—not more

trials—would provide meaningful and necessary information to all parties.

       Moreover, the Order singles out the Track 3 Pharmacy Defendants for more onerous

treatment than the hundreds of other defendants in the MDL. Indeed, the Court’s statements at

the March 10 conference—including, for example, that it was “proceed[ing] with this other

approach” because these Pharmacy Defendants had not reached a global settlement or consented

to allow the Court to personally mediate settlement discussions, ECF Doc. No. 3654 (“Tr.”) at

6:13–19—create the appearance that the Court is either penalizing Pharmacy Defendants for

exercising their right to maintain separation between the Court’s adjudication and mediation

functions, unduly pressuring them to settle, or both. This would be an abuse of discretion. The

Sixth Circuit previously has held in this litigation that a discretionary ruling cannot be justified by

a desire to pressure certain parties to settle. See In re Nat’l Prescription Opiate Litig., 927 F.3d

919, 933 (6th Cir. 2019).

       Pharmacy Defendants respectfully ask the Court to reconsider its Order. For the reasons

detailed below, Pharmacy Defendants submit that no additional pharmacy bellwether cases are

needed at this time and that the Order should be withdrawn in its entirety. If the Court will not

withdraw the Order, however, Pharmacy Defendants ask the Court to amend the Order to defer

selection of any additional bellwether cases until after the conclusion of the Track 3 bellwether

trial. Alternatively, the Court should amend the Order: (1) to state that only one additional




                                                  2
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 7 of 27. PageID #: 510153




bellwether case will be selected and set for discovery and trial; (2) to allow the additional

bellwether to include, at a minimum, doctors who wrote the prescriptions at issue; and (3) to

provide for immediate remand of the additional bellwether, in keeping with the Court’s approach

to the selective remands to West Virginia, Illinois, California, and Oklahoma. And regardless of

whether the Court withdraws the Order, modifies it, or keeps it in place, the Court should

separately implement a timetable for the parties to identify key issues for interlocutory appellate

review, and to certify those issues once identified.

                                         BACKGROUND

       On March 10, 2021, the Court held its monthly status conference for the Track 3 trial. See

Tr. 2:6–7. After the Court confirmed its intent to proceed with the Track 3 trial in October 2021,

the Court turned to its desire for Pharmacy Defendants to reach a global settlement with Plaintiffs.

       The Court stated that it “need[ed] to discuss . . . the balance of the MDL, which is now in

[its] view primarily with the [P]harmacy Defendants.” Id. at 3:9–11. The Court explained that, as

has been publicly reported since at least October 2019, the “Big 3” pharmaceutical distributors and

Johnson & Johnson “have been negotiating to try and put together a global deal,” and that the

Court “expect[s]” a global settlement will be reached because “[t]here is enough pressure because

of imminent trials.” Id. at 3:11–20. The Court stated that it had “urged the parties a year ago to

engage in some serious settlement discussions,” that the mediator “has ended his mediation

efforts,” and that “there are no discussions going on now” between the Plaintiffs and Pharmacy

Defendants. Id. at 4:8–16. In the Court’s view, even though the parties have been extremely busy

readying the Track 3 cases (and others) for trial, “a whole year was wasted.” Id. at 4:24–25.

       Moreover, the Court believed that “settlement would be harder, not easier,” after the Track

3 trial because, according to the Court, if Pharmacy Defendants are found not liable, they “are not




                                                 3
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 8 of 27. PageID #: 510154




going to pay anything,” and if the Plaintiffs prevail, “every county in the country” is going to want

to go to trial, confident their cases are “just as strong” as the Track 3 counties’ case. Id. at 5:9–18.

Accordingly, the Court saw “no alternative but to tee up some number of additional cases for trial,”

even though neither Plaintiffs nor Pharmacy Defendants had indicated that they wanted or needed

any more bellwethers, much less that setting additional bellwethers would facilitate settlement. Id.

at 5:19–21.

       The Court then asked Plaintiffs and Pharmacy Defendants “how many additional”

bellwethers they thought would be necessary. Id. at 7:9–15. Pharmacy Defendants—having no

notice that additional bellwethers would be discussed at this status conference—did not suggest a

number and instead objected to additional bellwethers as the Court had proposed them.

Specifically, liaison counsel for Pharmacy Defendants explained the inequities of ordering

additional bellwethers against only CVS, Rite Aid, Walgreens, and Walmart, highlighting that

“[t]here are very significant local players who are sometimes part of the litigation,” and that “if

the way [the Court] structure[s] [the additional bellwethers] is to say we are only [looking] for a

nuisance case and we are only [looking] for a case involving these four chains . . . [the Court is]

gerrymandering the universe of cases that are available for consideration.” Id. at 8:15–9:3. The

Court responded that it “was going to assume that both sides are going to work together” in

identifying the additional bellwethers, and that the Court’s “preference is we have meaningful

settlement discussions now.” Id. at 9:24–10:8. The only question for the Court was “how many

trials do [the parties] need” to reach a global settlement. Id. at 10:16–20.

       The Court continued to focus on its desire for a global settlement, stating that “[i]t seems

to me” that “the dollar amounts that the distributors and [Johnson & Johnson] are paying” is “the




                                                   4
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 9 of 27. PageID #: 510155




benchmark” for what Pharmacy Defendants should pay. Id. at 10:8–10 (emphasis added).2 The

Court continued: “Now, I am sure these Defendants will say we are going to pay far less. The

Plaintiffs probably should say, well, you should pay far more, but it is there.” Id. at 10:11–14

(emphasis added). The Court elaborated: “Defendants all have tons of money. Clearly, I can’t

imagine that the Defendants’ strategy is to try hundreds of these.” Id. at 11:2–4.

       The Court expressed its view that additional bellwethers were the only way to give the

parties enough information to facilitate a global settlement—to give them “a lot more data” and

more “verdicts.” Id. at 7:11–13, 21:9–13. On that point, counsel pointed out that each Pharmacy

Defendant already is involved in numerous opioid cases scheduled for trial in state and federal

courts in the near future, including a West Virginia state bellwether case set for trial in November

2021 and two state Attorneys General cases set for trial in Spring 2022. See id. at 11:19–12:3.3

Counsel explained that those three cases—among many others, infra p. 10—“will provide the

benchmarking that [the Court is] raising” here. Tr. 12:4–7. Put simply, Pharmacy Defendants

“have a sufficient number of bellwethers as currently structured.” Id. at 12:24–13:1. Counsel also

requested that, at minimum, Pharmacy Defendants be afforded “a few days at least or a week to

. . . look at the trial schedules, [and] put in a submission to [the Court] setting forth when they are,

where they are, [and] what kinds of claims they may or may not have included.” Id. at 13:10–16.

       Instead, the Court asked Plaintiffs’ counsel if they “want to say anything as to what

[Plaintiffs] think I should set?” Id. at 13:21–22. Counsel for the PEC responded that the Court


       2
       According to public press reports, this combined settlement exceeds $20 billion. See Nate
Raymond, McKesson says states seek $21 billion from drug distributors in opioid settlement,
REUTERS (Nov. 3, 2020), available at www.reuters.com/article/us-usa-opioids-litigation/
mckesson-says-states-seek-21-billion-from-drug-distributors-in-opioid-settlement-idUKKBN27
J1UC.
       3
          In addition, as noted below, infra p. 10, Pharmacy Defendants are involved in a bellwether
case set for trial in New York, with jury selection set to begin in June 2021.


                                                   5
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 10 of 27. PageID #: 510156




“should take five cases and work them up.” Id. at 14:9–10. The Court replied that it “was actually

thinking of five,” and “direct[ed] the parties to come up with the[] [list of five] cases.” Id. at

14:17–22.    Although Pharmacy Defendants had participated in Court-directed confidential

mediation with a third-party mediator agreed on by the parties, the Court declared that Pharmacy

Defendants were “not willing to seriously explore resolution now,” so it had “no other choice”

than to order additional bellwethers. Id. at 15:2–5 (emphasis added). The Court explained further:

       I don’t want to do any of these other trials, but again, the [Pharmacy Defendants]
       aren’t giving me a lot of choice. The pharmacies are not giving me much
       choice. . . . They want to hemorrhage money trying these cases all over the country
       in state and federal court forever . . . . I can say categorically no other Defendants
       in this MDL [are] operating that way. They have all been willing to, at least
       seriously, explore resolution . . . . [E]very other Defendant expects [sic] a
       willingness to explore resolution, but if the pharmacies choose not to, that’s their
       right. . . . But, then they are going to be litigating all over the country. That’s the
       only thing I can do.

Id. at 17:25–18:19 (emphasis added).

       Counsel attempted to explain that it is not “a fair assumption to say the [Pharmacy]

Defendants have not been willing to engage in serious settlement negotiations.” Id. at 19:4–7. The

Court dismissed this explanation, stating that because Pharmacy Defendants had previously

declined to have the Court—which has already stated it will act as the factfinder for a portion of

the Track 3 trial—personally mediate the case and instead opted for an independent, confidential

mediation, the Court has “to operate without knowledge, so [Pharmacy Defendants] can’t

complain that I don’t have knowledge, full knowledge. That’s on you.” Id. at 19:15–21.4


       4
          The Court has previously expressed its view that it is the only person who could
successfully mediate a settlement and that “if . . . any defendants . . . are serious about resolving
their case, . . . I don’t see how you’re going to do that without utilizing my involvement.” ECF
Doc. No. 3573 at 40–41; see also id. (“I cannot imagine any defendant wanting to settle cases with
the subdivisions without settling with the states. . . . [I]t’s my understanding that no one has yet
involved any of the [state] AGs in these discussions with [the mediator]. I am the one person who
speaks directly to Attorney[s] General. I have been doing this regularly from the beginning of this
MDL. . . . I speak to them frequently. . . . Maybe [the mediator] can do that, but I don’t think you


                                                 6
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 11 of 27. PageID #: 510157




       The Court concluded the conference by instructing the PEC and Pharmacy Defendants to

either agree to, or provide separate lists of, five additional proposed bellwethers by March 31,

2021, and stated that it will “finalize the list of five” at the status conference scheduled for April

7, 2021. Id. at 20:8–9, 20:22–21:4.

       The Court formalized its instructions in a March 11, 2021 Order. In that Order, the Court

confirmed that “five cases would be selected to proceed to trial in new litigation tracks.” Order at

1. The Court explained that the parties must work with Special Master Cohen to identify the five

new bellwethers, and “must sufficiently explain how the submitted list . . . will provide the parties

with the necessary data to advance a global settlement.” Id. The Court instructed that all five new

bellwethers “must include the four national pharmacies that are in Track Three”—CVS, Rite Aid,

Walgreens, and Walmart—and that there is no requirement to include any other “regional or local

pharmacies.” Id. Going further still, the Court ordered that each of the five new bellwethers is to

be limited to a single cause of action: “presumably either public nuisance or RICO.” Id. The

Court also explained that the purpose of these additional bellwethers “is to provide a sufficient and

representative number of verdicts, along with Track Three and any state cases that are tried, to

provide a basis for global settlement.” Id.

                                           STANDARD

       “District courts have authority both under common law and [Fed. R. Civ. P.] 54(b) to

reconsider interlocutory orders and to reopen any part of a case before entry of final judgment.”

Rodriguez v. Tenn. Laborers Health & Welfare Fund, 89 F. App’x 949, 959 (6th Cir. 2004).



can pick up the phone and call an Attorney General. I can. I do it all the time. And if they’re not
available, they get back to me within 24 hours. . . . I can’t see how you’re going to get any
resolution without involving the states, and I don’t know how you do that without me.”); ECF Doc.
No. 2676 at 13 (“I do not believe that any of the settlements that have so far been achieved [in this
MDL] would have happened without my active participation . . . .”).


                                                  7
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 12 of 27. PageID #: 510158




Reconsideration is warranted where, among other things, “there is . . . a need to correct a clear

error or prevent manifest injustice.” Louisville/Jefferson Cnty. Metro Gov’t v. Hotels.com, L.P.,

590 F.3d 381, 389 (6th Cir. 2009) (quoting Rodriguez, 89 F. App’x at 959). A court may grant a

motion for reconsideration if it “calls . . . attention to an argument or controlling authority that was

overlooked or disregarded in the original ruling, presents evidence or argument that could not

previously have been submitted, or successfully points out a manifest error of fact or law.” Jackson

v. City of Cleveland, 219 F. Supp. 3d 639, 642 (N.D. Ohio 2016) (internal quotation marks

omitted).

                                            ARGUMENT

         Without affording Pharmacy Defendants any advance notice or opportunity for written

submissions, the Court has determined that five additional pharmacy bellwether cases will be

prepared for trial. Although the Court’s stated purpose is to “provide the parties with the necessary

data to advance a global settlement,” Order at 1, the Order will not achieve that end. Instead, it

will impose a massive and unjustified additional litigation burden—particularly on the four

Pharmacy Defendants in question, who already are running a gauntlet of opioid trials in state and

federal courts across the country. The bellwether plan announced in the Order cannot be squared

with MDL guidance and established best practices, and it overlooks a range of much less

burdensome alternatives for promoting settlement. Moreover, taking all circumstances together,

the Order appears to reflect a determination to use the Court’s case-management discretion to

single out four Pharmacy Defendants for different treatment from all other defendants and to

pressure them to settle. This would be an abuse of discretion. The Court should reconsider its

Order.




                                                   8
     Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 13 of 27. PageID #: 510159




I.   The Order Will Not Facilitate a Global Settlement and Ignores Less Burdensome
     Alternatives for Addressing Sources of Uncertainty.

        In announcing its plan for five additional “pharmacy” bellwether trials, the Court

repeatedly stated that it did not “see any other thing [it] can do” to facilitate the resolution of MDL

plaintiffs’ claims against Pharmacy Defendants. Tr. 21:6–7; see also id. at 5:20–23 (“I see no

alternative but to tee up some number of additional cases for trial, and . . . [t]he number needs to

be [the] number of cases that are tried to verdict.”); id. at 6:16–19 (“If . . . there is no willingness

on both sides to [settle] now, then I have just got to proceed with this other approach.”); id. at

11:8–9 (“I am assuming that there is some number [of additional trials] we need.”); id. at 15:11–

12 (“I see no other alternative.”); id. at 17:25–18:2 (“I don’t want to do any of these other trials,

but . . . [t]he pharmacies are not giving me much choice.”). The notion that the Court had “no

other alternative” than to set these multiple additional bellwether trials requires at least three

assumptions: (1) the parties would not be able to engage in serious settlement discussions without

additional verdict “data” points beyond those already on the horizon, id. at 21:12–13; Order at 1;

(2) repeated trials of the same one or two claims against the same Pharmacy Defendants in cases

shaped by the same pre-trial rulings would be “representative” of the cases pending in this MDL

and thus offer meaningful “data” points for a global settlement, Order at 1; and (3) there was no

“better” way for the parties to assess the strength of their claims and defenses, Tr. 5:19–20, 21:6.

All three assumptions are unfounded. The Order will not advance settlement. Moreover, it ignores

more effective and less burdensome alternatives for addressing some of the sources of uncertainty

that have so far made settlement elusive. Infra pp. 14–16.

        First, the Court’s hypothesis that “a lot more data” is “need[ed]” and that setting multiple

additional bellwethers is “the way to get it” is, at best, entirely premature. Tr. 21:12–13; see also

id. at 12:14–18. To start with, the Track 3 trial is set to begin in a matter of months, and—as



                                                   9
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 14 of 27. PageID #: 510160




Pharmacy Defendants attempted to explain at the March 10 conference—many more cases

involving similar theories are rapidly approaching trial in federal and state courts across the

country. In federal court, selective remand cases are pending against certain Pharmacy Defendants

in Cherokee Nation (E.D. Okla.) and San Francisco (N.D. Cal.), and the Track 2 trial against the

Distributors, currently scheduled for May 2021, may also be informative. If that were not enough,

Pharmacy Defendants simultaneously are engaged in nine cases (in addition to Track 3) to be tried

in state courts within the next two years:

               CVS: New York (June 2021); West Virginia (November 2021); Florida
                (April 2022); Nevada (April 2022); Alabama (May 2022); Missouri (June
                2022); Massachusetts (expected Summer 2022); New Mexico (September
                2022).

               Rite Aid: New York (June 2021); West Virginia (November 2021);
                Alabama (May 2022); Massachusetts (expected Summer 2022).

               Walgreens: New York (June 2021); West Virginia (November 2021);
                Florida (April 2022); Nevada (April 2022); Alabama (May 2022); Missouri
                (June 2022); Massachusetts (expected Summer 2022); New Mexico
                (September 2022); Michigan (October 2022).

               Walmart: New York (June 2021); West Virginia (November 2021);
                Nevada (April 2022); Alabama (May 2022); Missouri (June 2022);
                Massachusetts (expected Summer 2022); New Mexico (September 2022).

This is to say nothing of the multitude of other cases that are proceeding in state court but have not

yet been set for trial. Simply put, the parties already have ample opportunities to see their claims

and defenses put to the test, and Pharmacy Defendants in particular face an incredibly demanding

schedule.

       The Court expressed concern that not all these other cases may ultimately be tried, see id.

at 12:15–18, but such speculation is no reason to set additional trials now, while all these cases are




                                                 10
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 15 of 27. PageID #: 510161




actively being litigated.5 To the contrary, the Federal Judicial Center and JPML instruct MDL

courts to account for “related proceedings in state courts in order to . . . avoid scheduling scenarios

that might inadvertently give one party or set of parties a strategic advantage,” and further advise

MDL courts “to postpone MDL bellwether trials” if doing so would “allow judges more familiar

with particular governing state law to conduct early trials.” Fed. Judicial Center & Judicial Panel

on Multidistrict Litig., Bellwether Trials in MDL Proceedings: A Guide for Transferee Judges

(2019), at 37, available at www.fjc.gov/sites/default/files/materials/19/Bellwether%20Trials%20

in%20MDL%20Proceedings.pdf (“FJC & JPML, Bellwether Trials”). Working up additional

cases will not achieve verdicts any faster, but it will certainly (as the Court recognized) impose “a

huge amount of work” and “tremendous” burdens on Pharmacy Defendants, Plaintiffs, and the

Court’s own resources. Tr. 14:23–24, 21:8. Those costs are unjustifiable at this juncture.

       Second, even supposing the parties were in need of additional representative verdict data

points (and Pharmacy Defendants certainly are not), the five gerrymandered bellwethers the Court

announced would not provide such information. The “primary purpose” of bellwether trials “is to

provide data points for settlement discussions with respect to the universe of cases,” so “the goal”

of bellwether case selection “is to select the ‘best’ representatives of th[at] universe.” In re Gen.

Motors LLC Ignition Switch Litig., Nos. 14-MD-2543 & 14-MC-2543, 2016 WL 1441804, at *9

(S.D.N.Y. Apr. 12, 2016) (emphasis added). What is more, “[i]n order to provide reliable



       5
           Indeed, to the extent the Court intends that the five new bellwether cases go to trial, any
trial setting must be made by the district court that will actually try them. In light of the extensive
discovery and motions practice that would have to take place before the cases could be ready for
trial, no trial could be set for well over a year—and probably longer. And that is assuming the
cases survive Pharmacy Defendants’ motions to dismiss and motions for summary judgment. (If
the Court’s determination that these new bellwether cases will go to trial reflects that it already
intends to deny Pharmacy Defendants’ motions to dismiss and motions for summary judgment,
that would be troubling for additional reasons.)


                                                  11
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 16 of 27. PageID #: 510162




information about . . . global settlement value, bellwether cases must be representative of the range

of cases included in the MDL proceeding . . . [and] both sides must consider the selected bellwether

case pool a fair sample of the docket.” FJC & JPML, Bellwether Trials, at 22.

       The cases specified by the Court’s Order are anything but “representative[] of the universe

of cases” pending in the MDL. In re Gen. Motors, 2016 WL 1441804, at *9. The Court ordered

that the additional bellwethers must be “against pharmacies only,” a small subset of the defendants

named in the pending cases. Order at 1. Cases with no manufacturers, no other distributors, and

no doctors are hardly representative. Indeed, even as to pharmacies alone, the market share of

pharmacies varies substantially from region to region and state to state, so focusing only on four

Pharmacy Defendants is not representative.        Furthermore, as Rite Aid detailed in a recent

submission, it is not—and has never been—a “national pharmacy.” See ECF Doc. No. 3663.

Requiring that Walgreens be named in all five cases is also particularly unnecessary and unjust.

In addition to the Track 3 trial, Walgreens is the only Pharmacy Defendant in two MDL cases that

have been remanded for bellwether trials (along with CVS and Walmart, it is involved in Cherokee

Nation, and it is the only Pharmacy Defendant in San Francisco), and it has two more trials

scheduled this year and next than any other Pharmacy Defendant, see supra p. 10.

       The Court’s insistence on setting five additional bellwether cases and delaying remand of

those cases—in contrast to its position on prior selective remands—further undermines their

utility. Tr. 6:2–12 (stating the Court plans to “keep these cases for discovery” and potentially for

“dispositive motions and Daubert motions” as well). “Representativeness must also include the

substantive law that will be applied.” FJC & JPML, Bellwether Trials, at 22. Other judges already

have taken very different views than the Court of the novel and unsettled legal issues presented by

the relevant claims against retail pharmacies—even when applying the same state’s law. Compare,




                                                 12
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 17 of 27. PageID #: 510163




e.g., ECF Doc. No. 3285 (denying pharmacy motion to dismiss common-law public nuisance claim

under Michigan law), with Order, Michigan ex rel. Nessel v. Cardinal Health, No. 19-016896-NZ

(Mich. Cir. Ct. Wayne Cnty. Nov. 17, 2020) (granting pharmacy motion to dismiss equivalent

common-law public nuisance claim under Michigan law). No single judge’s view could give a

representative look at how pretrial rulings—and thus substantive results—are likely to play out in

the universe of pending litigation.

        By imposing these limitations on case selection, the Order ensures that the additional

bellwether cases will be no more than clones of Track 3, which itself is not representative of the

cases in this MDL. See ECF Doc. No. 3303 at 6–7 (explaining that “[a] trial of just one cause of

action against only the Pharmacy Defendants would bear no resemblance to the trial of any other

case in the MDL”).6 As Judge Fallon has explained, “unrepresentative cases, even if they are

successful at trial, will do little to resolve the entire litigation and will have little predictive value.”

Eldon E. Fallon et al., Bellwether Trials in Multidistrict Litigation, 82 Tul. L. Rev. 2323, 2349

(2008); see also In re Chevron U.S.A., Inc., 109 F.3d 1016, 1019 (5th Cir. 1997) (observing “[t]he

notion that the trial of some members of a large group of claimants may provide a basis for

enhancing prospects of settlement . . . is a sound one,” but only if the selected group is

“representative”). Where, as here, bellwethers are intended for informational purposes only, any

“pool” of bellwether cases should account for “the major variables” across a census of all MDL


        6
         The Court’s belief that “the balance of the MDL . . . is now in my view primarily with
the pharmacy Defendants” is not borne out by the facts. Tr. 3:10–11. Although Track 3 is limited
to Pharmacy Defendants, there are manufacturers, distributors, and other pharmacies that remain
in the MDL. Indeed, there are hundreds of other defendants named in MDL cases, yet fewer than
a dozen defendants have been (or are scheduled to be) participants in a bellwether case. The “Big
3” Distributor Defendants, meanwhile, reportedly have been on the verge of settlement for well
over a year, but no settlement has yet been reached. See Jan Hoffman, Drug Giants Close In on a
$50 Billion Settlement of Opioid Cases, THE NEW YORK TIMES (Oct. 16, 2019), available at
www.nytimes.com/2019/10/16/health/opioids-settlement-distributors.html.


                                                    13
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 18 of 27. PageID #: 510164




cases, while still being “small enough to be manageable and time-efficient.” Fallon, supra, at

2345–47. In devising a bellwether plan, moreover, courts should “be vigilant of the law of

diminishing returns.” Id. at 2346 n.91. Conducting five more iterations of a case that has limited

predictive value to begin with will serve only to escalate litigation costs, not move the ball forward.

        Third, other options are available to the Court if the goal is to encourage settlement among

the parties. It bears repeating that Pharmacy Defendants have not yet reached trial in a single case,

much less obtained a verdict. The Court could and should allow at least one currently set trial to

play out before determining whether any additional bellwethers may be warranted. Replicating

trials of the same causes of action against the same parties in cases shaped by the same Court will

do nothing to resolve the fundamental uncertainty that, so far, has made mediation unsuccessful.

        In this vein, the single largest point of uncertainty—and one that is within this Court’s

power to alleviate—is the legal viability of Plaintiffs’ claims and how appellate courts will view

them.   For example, Plaintiffs and Pharmacy Defendants dispute the requirements of the

Controlled Substances Act; the proof needed to establish causation; the degree to which Plaintiffs’

common-law claims are preempted; and whether Plaintiffs’ public nuisance theory has been

abrogated under Ohio law, see Ohio Rev. Code Ann. § 2307.71(A)(13)—or, even if not abrogated,

whether their unprecedented theory is available as a matter of law, see City of Cleveland v.

Ameriquest Mortg. Sec., Inc., 621 F. Supp. 2d 513, 526–36 (N.D. Ohio 2009). See ECF Doc. No.

497-1 at 8, 14–20; ECF Doc. No. 1883-1 at 1–7; ECF Doc. No. 1885-1 at 1–4; ECF Doc. No.

3340-1 at 14–20. If the Court truly wants to help the parties acquire information that may facilitate

settlement, it should certify interlocutory appeals on these dispositive legal issues. See FJC &

JPML, Bellwether Trials, at 44–45 (approving of the strategic use of interlocutory appeals or

certification of issues to state court). What is missing and needed now is appellate scrutiny of the




                                                  14
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 19 of 27. PageID #: 510165




viability of Plaintiffs’ claims—not more, duplicative trials. Moreover, the Court could accomplish

this with respect to nearly all of these issues without delaying the Track 3 trial by amending orders

issued in Track 1 to authorize interlocutory appeals of these issues under 28 U.S.C. § 1292(b). See

ECF Doc. No. 1203 at 22–28 (regarding abrogation by Ohio Products Liability Act); ECF Doc.

No. 2561 at 8–9 (regarding proof needed to establish causation); ECF Doc. No. 2565 at 22

(regarding preemption); ECF Doc. No. 3102 at 5–6 (regarding whether alleged regulatory

violations may support an absolute public nuisance claim).

       Even if the Court believes that more verdicts are ultimately needed to facilitate settlement,

there is no reason to take action immediately, much less to add five cases at once. Prudence

dictates that the Court start with a single additional bellwether, as the Court did with Track 2. See

ECF Doc. No. 1218 (setting Track 2 bellwether); ECF Doc. No. 2990 (severing all defendants but

“Big 3” Distributors).7 Pharmacy Defendants also respectfully suggest that, if the Court were to

take this approach, it should allow the parties to reach agreement or submit proposals regarding

what type of additional case would be most informative, in light of the composition of Track 3 and

the array of other upcoming trials. In this regard, Pharmacy Defendants previously have explained

that Plaintiffs have pled their cases in such a way as to make the doctors who wrote the

prescriptions in question critical to the cases, and accordingly those prescribers should be included

among any representative array of defendants. Finally, remanding any additional bellwethers to

the transferor court before dispositive motions would adhere to the Court’s past practice and give

the parties critical information about how other judges view the legal merits of Plaintiffs’ claims

against retail pharmacies. See supra pp. 12–13.


       7
        Although there are technically two cases within the Track 2 bellwether, they are two cases
brought by “overlapping jurisdictions,” as “the City of Huntington, West Virginia, lies within
Cabell County, West Virginia, which brought its own case.” ECF Doc. No. 2941 at 3.


                                                 15
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 20 of 27. PageID #: 510166




        All in all, the March 11 Order will not achieve its stated purpose and overlooks at least

three better options: (1) the Court could instead certify key dispositive issues for appeal to the

Sixth Circuit and/or to the Ohio Supreme Court; (2) the Court could wait to see how the other

actively litigated cases proceed—at least until the October 2021 Track 3 trial is over, in a matter

of months—before setting any additional bellwethers; or (3) the Court could add a single additional

bellwether, giving the parties leeway to agree on what additional case would be most informative

and what defendants should be included, and then remand that case for dispositive motions, rather

than mandating five redundant, unrepresentative, and highly burdensome additional trials.

II. The Order Appears to Use the Court’s Case-Management Authority Improperly to
    Single Out Certain Pharmacy Defendants for Reasons Related to Settlement.

        The Court previously has made clear that if “you’re [not] really making progress or [if the

mediation is] terminated, then I’m going to press the [Pharmacy] [D]efendants to let the Court get

involved.” ECF Doc. No. 3453 at 20. Recently, the Court appears to have cemented its opinion

that it is the “one person” who can successfully mediate a settlement: “I can’t see how you’re going

to get any resolution without involving the states, and I don’t know how you do that without me.”

ECF Doc. No. 3573 at 40–41; see also ECF Doc. No. 2676 at 13 (“I do not believe that any of the

settlements that have so far been achieved [in this MDL] would have happened without my active

participation . . . .”).

        The Order appears to attempt to “press” Pharmacy Defendants “to let the Court get

involved” in settlement discussions. ECF Doc. No. 3453 at 20. At the March 10 conference, the

Court made clear that its “preference is we have meaningful settlement discussions now” (that is,

settlement discussions mediated by the Court) and that it “ha[d] no other choice” than to issue the

Order because “Defendants . . . are not willing to seriously explore resolution now . . . and . . . I

can’t make the Defendants [] talk to me privately.” Tr. 10:6–8, 15:2–7; see also id. at 6:13–19



                                                 16
      Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 21 of 27. PageID #: 510167




(similar); id. at 22:17–23:1 (“And again, if the [Pharmacy] Defendants choose to reconsider my

offer [to mediate] . . . . you know how to reach me.”). In fact, the Court appeared to link the

litigation burden imposed by the Order to Pharmacy Defendants’ choice to respect the distinction

between adjudication and mediation: “[I]f the Defendants are willing to talk to me privately, I am

happy to have those discussions, but in the absence of that, I see no other alternative.” Id. at 15:9–

12.

         To be sure, it is appropriate for judges in complex litigation to help facilitate settlement,

but only in a reasoned and even-handed manner. As the Sixth Circuit has explained, a Court’s

desire to pressure certain parties into settling is not a proper basis for a discretionary ruling. In

2019, the Sixth Circuit vacated this Court’s order regarding the disclosure of ARCOS data to third

parties, in large part because the Sixth Circuit concluded the order “might have been [motivated

by] a desire to use the threat of publicly disclosing the data as a bargaining chip in settlement

discussions.” In re Nat’l Prescription Opiate Litig., 927 F.3d at 933. “If this was a motivation for

its holding, then the district court abused its discretion by considering an improper factor.” Id.

This decision aligns with long-standing Sixth Circuit precedent. See, e.g., In re NLO, Inc., 5 F.3d

154, 157 (6th Cir. 1993) (“[J]udges should encourage and aid early settlement, however, they

should not attempt to coerce that settlement.”); see also Tuscola Wind III, LLC v. Almer Charter

Twp., No. 17-cv-10497, 2018 WL 1250476, at *10 (E.D. Mich. Mar. 12, 2018) (“The law does not

countenance attempts by courts to coerce settlements.” (citation omitted)).

         Like the Sixth Circuit, other appellate courts recognize that a court’s discretionary case-

management powers may not be used to compel settlements. See, e.g., Newton v. A.C. & S., Inc.,

918 F.2d 1121, 1128 (3d Cir. 1990) (concluding that it was improper for a district court to

“attempt[] to persuade [defendants] to change . . . tactics because [the court] believe[s] that this




                                                  17
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 22 of 27. PageID #: 510168




would promote earlier and more frequent settlements” and holding that a court may not “create[]

impermissible pressure on the defendants to alter their course in settling cases”); Kothe v. Smith,

771 F.2d 667, 669 (2d Cir. 1985) (“Although the law favors the voluntary settlement of civil suits,

it does not sanction efforts by trial judges to effect settlements through coercion. . . . In short,

pressure tactics to coerce settlement simply are not permissible” (citations omitted)).8

       It appears that here, as before, the Court’s driving motivation in ordering these five

additional bellwethers is to compel certain defendants to reach a global settlement before any of

those bellwethers are tried. For example, during the March 10 conference, at which the Court

announced these new bellwethers:

              The Court noted that the “pressure . . . of imminent trials” was necessary
               for the “Big 3” Distributor Defendants and Johnson & Johnson to reach a
               global settlement. Tr. 3:11–20.9

              The Court stated that because it believed “settlement w[ill] be harder” after
               the Track 3 trial, it had “no alternative but to tee up some number of
               additional cases for trial.” Id. at 5:9–21.

              The Court stated that it desired the parties be engaged in “meaningful
               settlement discussions now,” and that its only concern in ordering additional
               bellwethers was “how many trials do [the parties] need” to reach a global
               settlement. Id. at 9:24–10:9, 10:16–20 (emphasis added).


       8
            See also, e.g., Gevas v. Ghosh, 566 F.3d 717, 719 (7th Cir. 2009) (“A judge may not
coerce a party into settling. Coercion occurs when a judge threatens to penalize a party that refuses
to settle.” (citations omitted)); In re Ashcroft, 888 F.2d 546, 547 (8th Cir. 1989) (“The law does
not countenance attempts by courts to coerce settlements. Pretrial-conference discussion of
settlement . . . is not designed to impose settlement upon unwilling litigants.” (citations omitted));
Del Rio v. N. Blower Co., 574 F.2d 23, 26 (1st Cir. 1978) (“[T]he court should never work to
coerce or compel a litigant to make a settlement.”); Brooks v. Great Atl. & Pac. Tea Co., 92 F.2d
794, 796 (9th Cir. 1937) (“The judge must not compel agreement by arbitrary use of his power
. . . .”); cf. Tejero v. Portfolio Recovery Assocs., L.L.C., 955 F.3d 453, 458–59 (5th Cir. 2020)
(“[T]he Fifth Circuit and a number of our sister circuits have held that courts do not have the power
to compel parties to make settlement offers, and that the failure to make an offer is not
sanctionable.”).
       9
        As previously noted, no global settlement has actually been reached by the Distributor
Defendants, despite reports of a potential deal as early as October 2019—well over a year ago.


                                                 18
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 23 of 27. PageID #: 510169




               The Court opined on what it considered to be the appropriate “benchmark”
                for a global settlement with Pharmacy Defendants, and recommended that
                Plaintiffs “probably should say” that Pharmacy Defendants should pay
                more than the “Big 3” Distributor Defendants and Johnson & Johnson. Id.
                at 10:8–14.

               The Court stated that because—in its view—Pharmacy Defendants “are not
                willing to seriously explore resolution now,” it had “no other choice” than
                to order additional bellwethers. Id. at 15:2–5 (emphasis added).

               The Court reiterated its view that Pharmacy Defendants “aren’t giving [it]
                a lot of choice,” and told Pharmacy Defendants that if they will not
                “seriously[] explore resolution” now, “they are going to be litigating all over
                the country.” Id. at 17:25–18:19.

The Court’s Order then restated that the driving motivation for the additional bellwethers is “to

provide a basis for global settlement.” Order at 1. These statements run contrary to the Sixth

Circuit’s ruling that settlement pressure is an improper rationale for discretionary rulings. In re

Nat’l Prescription Opiate Litig., 927 F.3d at 933.10

       What is more, the structure of these additional bellwethers unreasonably targets CVS, Rite

Aid, Walgreens, and Walmart to the exclusion of all other defendants (pharmacies and other actors

in the prescription-opioid supply chain alike) among the more than 400 defendants that have been


       10
           Earlier statements by the Court reinforce the conclusion that the Court’s primary
“objective” is “to do something meaningful to abate this crisis” by “get[ting] some amount of
money to the government agencies for treatment,” with all defendants’ “responsibility” for the
crisis of opioid overuse taken as a given. ECF Doc. No. 71 at 4–5; see also id. (“I can get the
parties, and I can involve the states . . . [and] I’m confident we can do something to dramatically
reduce the number of opioids that are being disseminated” and to “get some amount of money to
the government agencies for treatment”); id. (“everyone shares some of the responsibility, and no
one has done enough to abate it”); id. (“People aren’t interested in . . . trials. People aren’t
interested in figuring out the answer to interesting legal questions like preemption and learned
intermediary . . . .”); id. at 9 (“We don’t need . . . a lot of briefs and we don’t need trials. They’re
not going to . . . solve what we’ve got.”); ECF Doc. No. 2590 at 2 (“settlement is especially
important [in this litigation] as it would expedite relief to communities so they can better address
this devastating national health crisis”); ECF Doc. No. 2676 at 3 (concluding that defendants bear
responsibility “for having created the opioid crisis” and for “fixing it”); ECF Doc. No. 3113 at 4
(“you and your clients need to understand that the only things I can accomplish in an MDL are
through those private discussions”).


                                                  19
    Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 24 of 27. PageID #: 510170




named in the thousands of cases consolidated in the MDL for pre-trial proceedings. As discussed

above, supra Part I, there is no legitimate basis to start five additional bellwether trials dedicated

to these four Pharmacy Defendants, especially when all other defendants in the MDL are involved

in a much smaller number of bellwethers, if any at all. Indeed, if two remanded cases to be set for

bellwether trials are sufficient for manufacturers, for example, there is no sound reason to set up

to eight for Pharmacy Defendants. Again, one of the Pharmacy Defendants, Walgreens, already

is in two remanded MDL cases set for bellwether trials (both San Francisco and Cherokee Nation),

Walmart and CVS already are in the Cherokee Nation case as well, and all four Pharmacy

Defendants are already in Track 3.

        With respect to dispensing claims, many other pharmacies are named as defendants in cases

in this MDL, including other regional and national pharmacy chains. Many cases in this MDL

also include independent pharmacies, small local chains, or mail-order pharmacies. Many of these

entities have significant market shares in specific cities, counties, or states. As for distribution

claims, there are also many other distributors, and the four targeted pharmacies represent a small

fraction of the total distribution market. This is true both at the national level, and in any given

locality.

        The only difference between these many other defendants and the four Pharmacy

Defendants is that the Pharmacy Defendants have objected to ex parte mediation communications

so long as the Court continues to preside over the merits, see ECF Doc. No. 2963, or have not

settled (or been reported to settle) any cases in the MDL. Because no other distinctions exist, the

degree to which the Order singles out the four Pharmacy Defendants exacerbates the concern that

it is driven by settlement-related considerations.




                                                 20
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 25 of 27. PageID #: 510171




                                           CONCLUSION

       For the foregoing reasons, Pharmacy Defendants ask the Court to withdraw the March 11

Order. If the Court does not withdraw the Order, Pharmacy Defendants ask the Court to amend

the Order to defer selection of any additional bellwether cases until after the conclusion of the

Track 3 bellwether trial. Alternatively, the Court should amend the Order: (1) to state that only

one additional bellwether case will be selected and set for discovery and trial; (2) to allow the

additional bellwether to include, at a minimum, doctors who wrote the prescriptions Plaintiffs

challenge as improper; and (3) to provide for the immediate remand of the additional bellwether,

in keeping with the Court’s approach to other selective remands. Separately, the Court should also

implement a timetable for the parties to identify key issues for interlocutory appellate review, and

so certify those issues once identified.

Dated: March 29, 2021                         Respectfully submitted,

                                              /s/ Tara A. Fumerton
                                              Tina M. Tabacchi
                                              Tara A. Fumerton
                                              JONES DAY
                                              77 West Wacker
                                              Chicago, IL 60601
                                              Phone: (312) 269-4335
                                              Fax: (312) 782-8585
                                              E-mail: tmtabacchi@jonesday.com
                                              E-mail: tfumerton@jonesday.com

                                              Attorneys for Walmart Inc.

                                              /s/ Eric R. Delinsky (consent)
                                              Eric R. Delinsky
                                              Alexandra W. Miller
                                              ZUCKERMAN SPAEDER LLP
                                              1800 M Street, NW
                                              Suite 1000
                                              Washington, DC 20036
                                              Phone: (202) 778-1800
                                              Fax: (202) 822-8106



                                                21
Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 26 of 27. PageID #: 510172




                                 E-mail: edelinsky@zuckerman.com
                                 E-mail: smiller@zuckerman.com

                                 Attorneys for CVS Rx Services, Inc., CVS Indiana,
                                 L.L.C., CVS Pharmacy, Inc., and Ohio CVS Stores,
                                 L.L.C.

                                 /s/ Kelly A. Moore (consent)
                                 Kelly A. Moore
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 101 Park Avenue
                                 New York, NY 10178
                                 Phone: (212) 309-6612
                                 Fax: (212) 309-6001
                                 E-mail: kelly.moore@morganlewis.com

                                 Elisa P. McEnroe
                                 MORGAN, LEWIS & BOCKIUS LLP
                                 1701 Market Street
                                 Philadelphia, PA 19103
                                 Phone: (215) 963-5917
                                 Fax: (215) 963-5001
                                 E-mail: elisa.mcenroe@morganlewis.com

                                 Attorneys for Rite Aid of Maryland, Inc., d/b/a Mid-
                                 Atlantic Customer Support Center, Rite Aid of Ohio,
                                 Inc., and Rite Aid Hdqtrs. Corp.

                                 /s/ Kaspar Stoffelmayr (consent)
                                 Kaspar Stoffelmayr
                                 BARTLIT BECK LLP
                                 54 West Hubbard Street
                                 Chicago, IL 60654
                                 Phone: (312) 494-4400
                                 Fax: (312) 494-4440
                                 E-mail: kaspar.stoffelmayr@bartlit-beck.com

                                 Attorney for Walgreens Boots Alliance, Inc.,
                                 Walgreen Co., and Walgreen Eastern Co.




                                   22
   Case: 1:17-md-02804 Doc #: 3664 Filed: 03/29/21 27 of 27. PageID #: 510173




                               CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that the foregoing document was served via the Court’s

ECF system to all counsel of record on March 29, 2021.



                                            /s/ Tara A. Fumerton
                                            Tara A. Fumerton
                                            JONES DAY
                                            77 West Wacker
                                            Chicago, IL 60601
                                            Phone: (312) 269-4335
                                            Fax: (312) 782-8585
                                            E-mail: tfumerton@jonesday.com

                                            Counsel for Walmart Inc.




                                              23
